Exhibit 10.44

 

EXECUTION VERSION

 

SIXTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

SIXTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Sixth Amendment”) dated
December 7, 2018, by and among MVC CAPITAL, INC., a corporation formed under the
laws of the State of Delaware (the “Borrower”), MVC FINANCIAL SERVICES, INC., a
corporation formed under the laws of the State of Delaware, MVC CAYMAN, an
exempted company incorporated under the laws of the Cayman Islands, MVC GP II,
LLC, a limited liability company formed under the laws of the State of Delaware,
and MVC PARTNERS LLC, a limited liability company formed under the laws of the
State of Delaware, (collectively, the “Guarantors”, and each a “Guarantor”), the
financial institutions or entities from time to time parties to the Loan
Agreement (as such term is defined herein) (collectively, the “Lenders”, and
each a “Lender”), and SANTANDER BANK, N.A., as agent (the “Agent”), and WINTRUST
BANK, as syndication agent (“Wintrust”).

 

BACKGROUND

 

WHEREAS, Borrower, Lenders and Agent are parties to a Credit and Security
Agreement dated as of December 9, 2015 (as same has been and may be further
modified, amended, supplemented and/or restated from time to time, the “Credit
Agreement”). Capitalized terms used herein shall have the meanings given to them
in the Credit Agreement unless otherwise specified.

 

WHEREAS, Borrower has requested that the Agent and the Lenders amend the Credit
Agreement as described in this Sixth Amendment.

 

WHEREAS, Agent and Lenders are willing to amend certain terms and conditions of
the Credit Agreement and grant the requested waivers as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.             Amendments to Credit Agreement.  As of the date hereof, the
Credit Agreement is amended as follows:

 

(1)           Definitions.  Section 1.1 of the Credit Agreement is amended by
the deletion or the amendment and restatement of the following definitions, as
applicable, to read in their entirety as follows:

 

(a)       the definition of Borrowing Base is hereby deleted and amended and
restated in its entirety to read as follows:

 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)           Sixty-five percent (65%) multiplied by the lower of (i) the
outstanding principal balance or (ii) the Fair Market Value, of all Eligible
Senior Debt Investments; plus

 

--------------------------------------------------------------------------------



 

(b)           Fifty percent (50%) multiplied by the lower of (i) the outstanding
principal balance or (ii) the Fair Market Value, of all Eligible Subordinate
Debt Investments; minus

 

(c)           the face amount of all issued and outstanding Letters of Credit;
minus

 

(d)           Reserves; minus

 

(e)           the Availability Block minus

 

(f)            the Special Availability Block.

 

(b)       the definition of Liquidity is hereby deleted and amended and restated
in its entirety to read as follows:

 

““Liquidity” means, at any time, the sum of (a) Excess Availability at such time
plus (b) the aggregate amount of Pledged Cash at such time plus (c) the Special
Availability Block at such time minus (c) the Required Pledged Cash Amount at
such time.”

 

(c)       the definition of Maturity Date is hereby deleted and amended and
restated in its entirety to read as follows:

 

““Maturity Date” means March 9, 2019.”

 

(2)           Section 1.1 of the Credit Agreement is amended by addition of the
following definitions which shall be inserted in the appropriate alphabetical
order, to read in their entirety as follows:

 

““Extension Date” means December 9, 2018.”

 

““Sixth Amendment Closing Date” means December 7, 2018.”

 

““Special Availability Block” means:

 

(a)           commencing on the Sixth Amendment Closing Date and ending on the
date that is forty-five (45) days after the Extension Date, Five Million Dollars
($5,000,000);

 

(b)           commencing on the forty-sixth (46th) day after the Extension Date
and through and including the seventy-fifth (75th) day after the Extension Date,
Ten Million Dollars ($10,000,000); and

 

(c)           commencing on the seventy-sixth (76th) day after the Extension
Date and at all times thereafter the Special Availability Block shall equal the
amount necessary to reduce the Borrowing Base to an amount equal to the sum of
(i) Five Million Dollars ($5,000,000) plus (ii) the face amount of all issued
and outstanding Letters of Credit.

 

2

--------------------------------------------------------------------------------



 

Notwithstanding anything herein to the contrary, the Special Availability Block
shall not reduce the Borrowing Base when calculating Excess Availability for
purposes of Subsections (f) and (g) of Schedule 8.1 of this Credit Agreement.”

 

(3)           Section 2.3 of the Credit Agreement is hereby deleted.

 

(4)           Section 12.10(a) of the Credit Agreement is hereby amended by the
insertion of the words “Special Availability Block,” between “Availability
Block” and “Borrowing Base” therein.

 

(5)           Schedule 8.1 of the Credit Agreement is hereby amended by the
deletion of Subsection 8.1(d) (iii).

 

1.3          No Other Changes. Except as explicitly amended by this Sixth
Amendment, all of the terms and conditions of the Credit Agreement shall remain
in full force and effect and shall apply to all Revolving Loans and Letters of
Credit thereunder.

 

2.             Conditions.

 

(1)           Conditions Precedent. This Sixth Amendment shall be effective when
the Agent shall have received an executed copy hereof and each of the following
documents (collectively, the “Sixth Amendment Documents”):

 

(a)       this Sixth Amendment duly executed;

 

(b)       the Acknowledgment and Agreement of Guarantors set forth at the end of
this Sixth Amendment, duly executed by the Guarantor; and

 

(c)       payment of an amendment fee to the Agent for the benefit of the
Lenders in an amount equal to Two Hundred Thousand Dollars ($200,000) which fee
shall be fully earned, irrevocable, due and payable on the Sixth Amendment
Closing Date.

 

(2)           Conditions Subsequent.   Following the date of the Sixth Amendment
Closing Date, the Borrower agrees:

 

(a)       If the Lenders have not received payment in full of the Obligations on
or before the sixth (60th) day after the Extension Date, the Borrower shall pay
to the Agent for the benefit of the Lenders an additional amendment fee in an
amount equal to One Hundred Fifty Thousand Dollars ($150,000), which fee shall
be fully earned, irrevocable, due and payable on the sixty-first (61st) day
after the Extension Date.

 

(b)       If the Borrower has paid the fee in subsection (a) hereinabove and the
Lenders have not received payment in full of the Obligations on or before the
seventy-fifth (75th) day after the Extension Date, the Borrower shall pay to the
Agent for the benefit of the Lenders a second additional amendment fee in an
amount equal to Two Hundred Thousand Dollars ($200,000) which fee shall be fully
earned, irrevocable, due and payable on the seventy-sixth (76th) day after the
Extension Date.

 

3.             Representations and Warranties. Borrower hereby represents and
warrants to

 

3

--------------------------------------------------------------------------------



 

Agent and Lenders as follows:

 

(a)       Borrower has all requisite power and authority to execute this Sixth
Amendment and to perform all of its obligations hereunder, and the Sixth
Amendment has been duly executed and delivered by Borrower and constitute the
legal, valid and binding obligation of Borrower, enforceable in accordance with
their terms, subject to applicable Federal and state bankruptcy and insolvency
laws affecting generally the rights of creditors.

 

(b)       The execution, delivery and performance by Borrower of this Sixth
Amendment have been duly authorized by all necessary corporate action and do not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
Borrower, or the certificate of incorporation or bylaws of Borrower, or
(iii) result in a breach of or constitute a default under any indenture or loan
or Credit Agreement or any other agreement, lease or instrument to which
Borrower is a party or by which it or its properties may be bound or affected.

 

(c)           All of the representations and warranties contained in the Credit
Agreement are correct in all material respects on and as of the date hereof as
though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date.

 

4.             References. All references in the Credit Agreement to the
“Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Loan Documents to the Credit Agreement shall
be deemed to refer to the Credit Agreement as amended hereby.

 

5.             No Waiver.  The execution of this Sixth Amendment and of any
documents related hereto shall not be deemed to be a waiver of any Default or
Event of Default under the Credit Agreement or breach, default or event of
default under any Loan Documents or other document held by Agent or Lenders,
whether or not known to Agent or Lenders and whether or not existing on the date
of this Sixth Amendment.

 

6.             Release.  Borrower and Guarantors by signing the Acknowledgment
and Agreement of Guarantors set forth below, each hereby absolutely and
unconditionally releases and forever discharges the Agent, Lenders and L/C
Issuers, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which Borrower or Guarantors has had, now has or has made claim to
have against any such person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of time to and including
the date of this Sixth Amendment, whether such claims, demands and causes of
action are matured or unmatured or known or unknown.

 

4

--------------------------------------------------------------------------------



 

7.             Costs and Expenses. Borrower hereby reaffirms its agreement under
the Credit Agreement to pay or reimburse Agent, Lenders and L/C Issuer on demand
for all reasonable costs and expenses incurred by Agent, Lenders and L/C Issuer
in connection with the Loan Documents, including without limitation all
reasonable fees and disbursements of legal counsel. Without limiting the
generality of the foregoing, Borrower specifically agrees to pay all reasonable
fees and disbursements of counsel to Agent, Lenders and L/C Issuer for the
services performed by such counsel in connection with the preparation of this
Sixth Amendment and the documents and instruments incidental hereto.  Borrower
hereby agrees that Agent may, at any time or from time to time in its sole
discretion and without further authorization by Borrower, make an Advance to
Borrower under the Credit Agreement, or apply the proceeds of any Advance, for
the purpose of paying any such fees, disbursements, costs and expenses.

 

8.           Miscellaneous. This Sixth Amendment and the Acknowledgment and
Agreement of Guarantors may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Sixth Amendment by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Sixth Amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed as of the date first written above.

 

 

MVC CAPITAL, INC.

 

 

 

 

 

By:

/s/ Michael T. Tokarz

 

Name:

MICHAEL T. TOKARZ

 

Title:

 

 

 

 

 

 

 

 

SANTANDER BANK, N.A.,

 

as Agent and as a Lender

 

 

 

 

 

 

 

By:

/s/ Pierre A. Desbiens

 

Name:

PIERRE A. DESBIENS

 

Title:

 

 

 

 

 

By:

/s/ Jeffrey G. Millman

 

Name:

JEFFREY G. MILLMAN

 

Title:

 

 

 

 

 

 

 

 

WINTRUST BANK, as Lender

 

 

 

 

By:

/s/ John Paul Hillis

 

Name:

JOHN PAUL HILLIS

 

Title:

SVP

 

--------------------------------------------------------------------------------



 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

 

The undersigned, each a Guarantor of the Indebtedness of MVC Capital, Inc. (the
“Borrower”) to Santander Bank, N.A. ( “Agent”) for itself, as a lender, and as
agent for the other lenders (the “Lenders”) signatory to that certain Credit and
Security Agreement dated as of December 9, 2015 by and among the Borrower, the
Lenders, and the Agent, pursuant to the Guaranty Agreement dated as of
December 9, 2015 (the “Guaranty”), hereby (i) acknowledges receipt of the
foregoing amendment; (ii) consents to the terms and execution thereof;
(iii) reaffirms its obligations to Agent, Lenders or L/C Issuer pursuant to the
terms of the Guaranty; and (iv) acknowledges that the Agent and Lenders may
amend, restate, extend, renew or otherwise modify the Credit Agreement and any
indebtedness or agreement of the Borrower, or enter into any agreement or extend
additional or other credit accommodations, without notifying or obtaining the
consent of the undersigned and without impairing the liability of the
undersigned under the Guaranty for all of the Borrower’s present and future
indebtedness to the Agent and Lenders.

 

 

MVC FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

/s/ Michael T. Tokarz

 

Name:

MICHAEL T. TOKARZ

 

Title:

 

 

 

 

 

 

 

 

MVC CAYMAN

 

 

 

 

 

 

 

By:

/s/ Michael T. Tokarz

 

Name:

MICHAEL T. TOKARZ

 

Title:

 

 

 

 

 

 

 

 

MVC GP II, LLC

 

 

 

 

 

 

By:

/s/ James Pinto

 

Name:

JAMES PINTO

 

Title:

 

 

 

 

 

 

 

 

MVC PARTNERS LLC

 

 

 

 

 

 

 

By:

/s/ Michael T. Tokarz

 

Name:

MICHAEL T. TOKARZ

 

Title:

 

 

 

 

Date:  December 7, 2018

 

 

 

--------------------------------------------------------------------------------